This case presents error from the district court of Coal county. The plaintiffs in error in due time have filed herein their petition in error with case-made attached, and in compliance with the rules of this court have served and filed their brief. The defendants in error have not served and filed a brief, and have offered no excuse for such failure. Under such circumstances, this court is not required to search the record to find some theory upon which the judgment may be affirmed; and, where the brief filed appears reasonably to sustain the assignments of error, the court may reverse the judgment in accordance with the prayer of the plaintiff in error or the rights of the parties. *Page 787 
From an examination of the brief filed we are of opinion that the grounds for reversal therein set forth are well taken. The judgment of the trial court should therefore be reversed, and the cause remanded.
By the Court: It is so ordered.